                                          Case 5:19-cv-01242-LHK Document 132 Filed 08/04/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     GREGORY HANDLOSER, et al.,                       Case No. 19-cv-01242-LHK (VKD)
                                                        Plaintiffs,
                                   9
                                                                                          INTERIM ORDER RE DISCOVERY
                                                 v.                                       LETTER BRIEF RE VDART
                                  10
                                                                                          DOCUMENTS
                                  11     HCL AMERICA, INC., et al.,
                                                                                          Re: Dkt. No. 128
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          As discussed during the August 4, 2020 discovery hearing, by August 6, 2020 the parties

                                  15   shall submit to the Court the following:

                                  16          1. The search terms plaintiffs provided to VDart, Inc. (“VDart”) in connection with

                                  17              discussions about VDart’s production of documents responsive to plaintiffs’ subpoena.

                                  18              See Dkt. No. 128 at 3.

                                  19          2. The search terms plaintiffs provided to defendants HCL Technologies Ltd. and HCL

                                  20              America, Inc. (collectively, “HCL”) for application to the documents VDart provided

                                  21              to HCL. See id. at 8.

                                  22          3. The communication in which HCL first informed plaintiffs that HCL objected to the

                                  23              production of documents sought by the subpoena to VDart. See Dkt. No. 128 at 7. If

                                  24              the communication was made in writing, a copy of that writing shall be submitted to

                                  25              the Court. If the communication was HCL’s statement of non-opposition to plaintiffs’

                                  26              Rule 502 motion (Dkt. No. 118), HCL shall so state.

                                  27              4. The relevant portion(s) of the contract(s) between VDart and HCL concerning

                                  28
                                         Case 5:19-cv-01242-LHK Document 132 Filed 08/04/20 Page 2 of 2




                                   1             VDart’s confidentiality obligations. In lieu of submitting the entire contract(s), HCL

                                   2             may submit excerpts or verbatim statements of the confidentiality terms.

                                   3         IT IS SO ORDERED.

                                   4   Dated: August 4, 2020

                                   5

                                   6
                                                                                                  VIRGINIA K. DEMARCHI
                                   7                                                              United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
